DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 7, 8 and 21-26 are allowable. Claims 11 and 15-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II and III, as set forth in the Office action mailed on 15 December 2021, is hereby withdrawn and claims 11 and 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
	Drawings filed 21 February 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Diep 2014/0117157 is representative of the closest prior art. Diep discloses in Fig. 4 a fuselage structure splice comprising a first panel 110a having a first-panel major face and a first edge, a strap 12 connected to the first panel, wherein the strap extends along the first edge of the first panel and has a first strap surface in contact with the first- panel major face and a second strap surface 22a tapering toward the first panel with distance from the first edge of the first panel, a first stringer 114 mounted on the first-panel major face extending away from the first edge of the first panel, and having a first flange 118 mounted to the first-panel major face, and a first fitting 24 having a first stringer base portion 40 and a first strap base portion 34, wherein the first stringer base portion is connected to the first flange of the first stringer and extends along a first line extending in a first plane normal to the first edge of the first panel, the first strap base portion 34 is mounted on the second strap surface and extends along a second line in the first plane, the second line is transverse to the first line as shown in Fig. 8, and the first strap base portion has a constant thickness along the second line. However, Diep does not disclose or suggest the first fitting having a third fitting surface facing the first panel and a stepped fitting edge connecting the second fitting surface to the third fitting surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783